Action against the Long Island Lighting Company by an employee of the New York Telephone Company to recover damages for personal injuries, alleged to have been received from an electrical shock when the employee came in contact with high tension lines of the Lighting Company while he was servicing a telephone line. The *850big'll tension lines and the telephone line were attached to a pole alleged to be owned jointly by the two companies. The Lighting Company served a third-party complaint on the Telephone Company for judgment over alleging that the Telephone Company had been negligent and that a contract between the two companies made the Telephone Company responsible for personal injuries received by its employees caused by the concurrent negligence of both parties, or due to causes which cannot be traced to the sole negligence of either party. The Lighting Company appeals from a judgment entered on a jury verdict in favor of the Telephone Company employee against it and in favor of the Telephone Company dismissing the third-party complaint. Judgment unanimously affirmed, with costs. No issue has been raised as to the amount of the verdict, and accordingly this court has not considered that question.
Present — Nolan, P. J., Wenzel, Ughetta, Hallinan and Kleinfeld, JJ.